OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Justine Michael, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

      Felty, Appellee, v. AT&T Technologies, Inc. et al.,
Appellants.
      [Cite as Felty v. AT&T Technologies, Inc. (1992),      Ohio
St.3d     .]
Workers' compensation -- Decision by Industrial Commission not
      to suspend an employee's claim under R.C. 4123.53 and Ohio
      Adm.Code 4123-3-12 is not appealable to the court of
      common pleas -- Decisions appealable under R.C. 4123.519.
1.    Only decisions reaching an employee's right to participate
      in the workers' compensation system because of a specific
      injury or occupational disease are appealable under R.C.
      4123.519.
2.    Once the right of participation for a specific condition is
      determined by the Industrial Commission, no subsequent
      rulings, except a ruling that terminates the right to
      participate, are appealable pursuant to R.C. 4123.519.
      (Afrates v. Lorain [1992], 63 Ohio St.3d 22, 584 N.E.2d
      1175, followed.)
      (No. 91-1710 -- Submitted September 22, 1992 -- Decided
December 16, 1992.)
      Appeal from the Court of Appeals for Franklin County, Nos.
90AP-1294 and 90AP-1341.
      This case focuses on whether an Industrial Commission
decision to deny an employer's request to suspend an employee
from participation in the workers' compensation system is
appealable to the common pleas court.
      Appellee, Pearl Felty, an employee of appellant AT&T
Technologies ("AT&T"), suffered a work-related injury in
January 1976. The Industrial Commission ("commission")
recognized Felty's workers' compensation claim and AT&T, a
self-insured employer, paid compensation and related benefits.
Immediately after the injury, for a period of approximately one
year, Felty was treated by Dr. Alan Longert.
      In September 1985, some years after she stopped seeing
Longert, Felty filed a request with the Bureau of Workers'
Compensation to change her treating physician to Dr. Walter
Hauser. AT&T wrote to Hauser to notify him that it accepted
the change and asked that he send to AT&T a report of his
medical findings and a proposed course of treatment. AT&T sent
a copy of the letter to Felty's attorney, Stanley R. Jurus.
Jurus wrote back to AT&T to ask that the company "not
correspond" with Hauser. Felty wrote to the commission and
expressly revoked all prior medical releases she had executed.
When AT&T wrote to Jurus to ask that Felty sign a new medical
release, Jurus refused.
     AT&T responded by filing a motion with the commission to
"indefinitely suspen[d]" Felty's participation in the workers'
compensation system "pursuant to 4121-3-12, Industrial
Commission Rules and Section 4123.53, Rev. Code pending the
claimant's willingness to abide by" the requirements now found
in Ohio Adm.Code 4123-19-03(L)(4). The district hearing
officer suspended Felty's claim and the regional board of
review affirmed.
     Felty appealed the regional board's decision to the
commission. The commission vacated the regional board's order
and denied AT&T's motion requesting suspension of Felty's
claim. In doing so, the commission cited this court's decision
in State ex rel. Holman v. Dayton Press, Inc. (1984), 11 Ohio
St.3d 66, 11 OBR 256, 463 N.E.2d 1243.
     AT&T then filed a notice of appeal to the Franklin County
Court of Common Pleas pursuant to R.C. 4123.519. Felty filed a
motion to dismiss AT&T's appeal; she argued that the court did
not have subject matter jurisdiction because the commission's
decision was not appealable under R.C. 4123.519. The court
denied Felty's motion and granted summary judgment in favor of
AT&T. The court ruled that the commission's reliance on the
Holman case was erroneous and ordered the commission to suspend
Felty's claim.
     The court of appeals reversed. It held that the
commission's decision was not appealable pursuant to R.C.
4123.519. The court wrote that once a claim is allowed, the
question of whether a claim should be suspended until a
claimant complies does not go to the employee's right to
participate. The cause was remanded to the trial court to be
dismissed.
     The cause is now before this court upon the allowance of
motions to certify the record.

     Michael J. Muldoon, for appellee Pearl Felty.
     Porter, Wright, Morris & Arthur and Charles J. Kurtz III,
for appellant AT&T Technologies, Inc.
     Lee I. Fisher, Attorney General, Gerald H. Waterman and
Cordelia A. Glenn, Assistant Attorneys General, for appellant
Administrator, Bureau of Workers' Compensation.

     Wright, J.   This appeal concerns the question of which
Industrial Commission decisions may be appealed to the courts
of common pleas. R.C. 4123.519(A) provides that a claimant or
an employer "may appeal a decision of the industrial commission
or of its staff hearing officer * * * in any injury or
occupational disease case, other than a decision as to the
extent of disability, to the court of common pleas * * *." We
have interpreted this provision narrowly to mean that "[t]he
only decisions reviewable pursuant to R.C. 4123.519 are those
decisions involving a claimant's right to participate or to
continue to participate in the [State Insurance] [F]und."
Afrates v. Lorain (1992), 63 Ohio St.3d 22, 584 N.E.2d 1175,
paragraph one of the syllabus.
     The issue in this case is whether a decision by the
commission not to suspend an employee's claim under R.C.
4123.53 and Ohio Adm.Code 4123-3-12 is appealable to the court
of common pleas. We hold that it is not.
                               I
     This is another in a line of cases in which this court has
struggled to explain litigants' right to judicial review of
decisions by the Industrial Commission. Since 1955, when R.C.
4123.519 was enacted by the General Assembly, this court has
decided dozens of cases directly involving R.C. 4123.519.
Recently three of these cases have been overrruled in
well-intentioned attempts to settle the law. See State ex rel.
Evans v. Indus. Comm. (1992), 64 Ohio St.3d 236, 594 N.E.2d 609
(overruling Gilbert v. Midland-Ross Corp. [1981], 67 Ohio St.2d
267, 21 O.O.3d 168, 423 N.E.2d 847); Afrates v. Lorain, supra
(overruling State ex rel. O.M. Scott & Sons Co. v. Indus. Comm.
[1986], 28 Ohio St.3d 341, 28 OBR 406, 503 N.E.2d 1032, and
Seabloom Roofing & Sheet Metal Co. v. Mayfield [1988], 35 Ohio
St.3d 108, 519 N.E.2d 358). Regrettably, even these attempts
have failed to provide the workers' compensation bar with the
clear direction it must have to effectively and efficiently
conduct its practice.1 Hence, we attempt to clarify our recent
decisions in light of the present controversy.
                               II
     Litigants may seek judicial review of commission rulings
in three ways: by direct appeal to the courts of common pleas
under R.C. 4123.519,2 by filing a mandamus petition in this
court or in the Franklin County Court of Appeals,3 or by an
action for declaratory judgment pursuant to R.C. Chapter
2721.4 Which procedural mechanism a litigant may choose
depends entirely on the nature of the decision issued by the
commission. Each of the three avenues for review is strictly
limited; if the litigant seeking judicial review does not make
the proper choice, the reviewing court will not have subject
matter jurisdiction and the case must be dismissed.
     The most limited form of judicial review of commission
decisions is by direct appeal to the common pleas court.
Because the workers' compensation system was designed to give
employees an exclusive statutory remedy for work-related
injuries, "a litigant has no inherent right of appeal in this
area * * *." Cadle v. Gen. Motors Corp. (1976), 45 Ohio St.2d
28, 33, 74 O.O.2d 50, 52, 340 N.E.2d 403, 406. Therefore, a
party's right to appeal workers' compensation decisions to the
courts is conferred solely by statute. Id.
     R.C. 4123.519 states that only two parties, claimants and
employers, may appeal decisions of the commission. These two
parties may appeal a decision rendered in "any injury or
occupational disease case, other than a decision as to the
extent of disability * * *." R.C. 4123.519(A). Read
literally, the statute leads to the overbroad rule pronounced
in O.M. Scott & Sons Co.: "any order of the commission may be
appealed to the court of common pleas by either party unless
the order pertains to the extent of disability." Id., 28 Ohio
St.3d at 343, 28 OBR at 408, 503 N.E.2d at 1034 (overruled by
Afrates, supra). This rule, however, improperly expanded the
limited role the courts are to have in the workers'
compensation system. This was in large part because the role
of the commission and the system itself became far more complex
than the drafters of R.C. 4123.519 could have foreseen. "Clear
though [R.C. 4123.519] may have seemed to the drafters thereof,
the myriad complications of industrial injury, and legislative
and administrative efforts to justly cope therewith" led
litigants from the commission to the courts "to resolve ensuing
conflicts and uncertainties." State ex rel. Campbell v. Indus.
Comm. (1971), 28 Ohio St.2d 154, 155, 57 O.O.2d 397, 397-398,
277 N.E.2d 219, 220.
     The courts simply cannot review all the decisions of the
commission if the commission is to be an effective and
independent agency. Unless a narrow reading of R.C. 4123.519
is adhered to, almost every decision of the commission, major
or minor, could eventually find its way to the common pleas
court. Thus, a long line of cases, with only a few deviations
along the way,5 led to the formulation of this now-settled
precept: The only decisions of the commission that may be
appealed to the courts of common pleas under R.C. 4123.519 are
those that are final and that resolve an employee's right to
participate or to continue to participate in the State
Insurance Fund. Afrates, supra, paragraph one of the syllabus;
Zavatsky v. Stringer (1978), 56 Ohio St.2d 386, 10 O.O.3d 503,
384 N.E.2d 693, paragraph one of the syllabus. This narrow
rule is consistent with the goal of creating a workers'
compensation system that operates largely outside the courts.
See Nackley, Ohio Workers' Compensation Claims (1991) 162-163
("[p]ublic policy" favors this interpretation because otherwise
"common pleas courts could be burdened with de novo review--if
not full-blown jury trials--on every ministerial order in every
claim").
     Notwithstanding the seemingly clear rule of Afrates and
Zavatsky, questions persisted concerning the types of decisions
that are appealable. The difficulty was the precise meaning of
the term "right to participate." See Harris, Ohio Supreme
Court Opinions, 7 Workers' Comp.J. of Ohio (Mar./Apr.1992) 33
("there remains a great deal of confusion surrounding the
language 'claimant's right to participate, or to continue to
participate'"). The meaning of this term was specifically
addressed in State ex rel. Evans v. Indus. Comm., supra.
     In Evans, an employee aggravated an existing work-related
injury in a second accident not related to work. The
commission granted temporary total disability compensation for
the period leading up to the second accident, but denied
compensation for medical bills incurred after the second
accident. The employee filed a complaint in mandamus in the
court of appeals to challenge the commission's decision and the
court of appeals granted a writ. This court reversed. We held
that because the order of the commission "permanently
foreclose[d] Evans from receiving any further benefits under
the claim he filed," the order was appealable under R.C.
4123.519; the extraordinary remedy of mandamus was not
available because Evans had a remedy at law. Evans, 64 Ohio
St.3d at 240-241, 594 N.E.2d at 612. The rule we followed was
stated in paragraph one of the syllabus: "An Industrial
Commission decision does not determine an employee's right to
participate in the State Insurance Fund unless the decision
finalizes the allowance or disallowance of the employee's
claim." Thus, the commission's decision to deny Evans the
right to participate after a certain date because of an
intervening accident was a final appealable decision on the
employee's claim. Id. at 241, 594 N.E.2d at 612.
     The rule articulated in Evans requires further
clarification. The confusion involves the meaning of the word
"claim" in the above-quoted syllabus of Evans. A "claim" in a
workers' compensation case is the basic or underlying request
by an employee to participate in the compensation system
because of a specific work-related injury or disease. A
decision by the commission determines the employee's right to
participate if it finalizes the allowance or disallowance of an
employee's "claim." The only action by the commission that is
appealable under R.C. 4123.519 is this essential decision to
grant, to deny, or to terminate the employee's participation or
continued participation in the system.
     Thus, an order allowing a claim for one injury but denying
a claim for two other injuries arising out of the same accident
is appealable. Zavatsky, supra. A ruling that the claimant
did not sustain any disability as a result of a work-related
accident is also appealable. Keels v. Chapin & Chapin, Inc.
(1966), 5 Ohio St.2d 112, 34 O.O.2d 249, 214 N.E.2d 428. And a
decision by the commission that a claimant's right to
participate is not barred by the limitations period prescribed
by R.C. 4123.52 is appealable. State ex rel. Consolidation
Coal Co. v. Indus. Comm. (1985), 18 Ohio St.3d 281, 18 OBR 333,
480 N.E.2d 807. These cases illustrate the rule that an appeal
to the common pleas court is limited to one decision: whether
an employee is or is not entitled to be compensated for a
particular claim.
     In contrast, requests by a litigant for additional
activity in a case, for temporary suspension of a claim, or for
one of the myriad interlocutory orders the commission may issue
in administering a case are not "claims." For example, a
decision by the commission to allow or deny additional
compensation for a previously allowed condition when there is
no new condition is not appealable because it goes to the
extent of the injury--there is no new claim. State ex rel.
Roope v. Indus. Comm. (1982), 2 Ohio St.3d 97, 2 OBR 649, 443
N.E.2d 157 (mandamus held to be the proper remedy). An order
determining the employer's right to offset disability payments
against future compensation is not appealable. State ex rel.
McGinnis v. Indus. Comm. (1991), 58 Ohio St.3d 81, 568 N.E.2d
665 (mandamus held to be the proper remedy). Nor is a
claimant's request that permanent partial disability and
permanent total disability be paid concurrently appealable
under R.C. 4123.519. State ex rel. Murray v. Indus. Comm.
(1992), 63 Ohio St.3d 473, 588 N.E.2d 855 (mandamus held to be
the proper remedy).
     An example highlights the distinction between appealable
and non-appealable decisions. An employee is involved in an
accident at work and injures her legs. She is totally disabled
and files an application for benefits. A decision by the
commission allowing or disallowing her claim is clearly
appealable under R.C. 4123.519. See Zavatsky, supra; Keels,
supra. Later, the employee develops severe depression as a
result of her injury. Again she applies for benefits, this
time to cover her treatment for depression. A decision by the
commission to allow or disallow this condition is also
appealable under R.C. 4123.519 for the reason that the
development of such a secondary condition would present a new
"claim" by the employee to participate in the fund. See
Weisenburger v. Central Foundry Div., Gen. Motors Corp. (1979),
60 Ohio St.2d 178, 14 O.O.3d 412, 398 N.E.2d 568; Davis v.
Connor (1983), 13 Ohio App.3d 174, 13 OBR 209, 468 N.E.2d 774.
The employer then attempts to offset its payments of total
disability compensation against the employee's disability
pension. The employee files a motion with the Bureau of
Workers' Compensation to prevent the employer from doing this.
This is not a "claim." The decision to grant the employee's
motion and deny the employer's right to offset is not
appealable to the common pleas court because it does not go to
the employee's right to participate in the fund. See Miraglia
v. B.F. Goodrich Co. (1980), 61 Ohio St.2d 128, 15 O.O.3d 163,
399 N.E.2d 1234.
     As this example demonstrates, only those decisions that
finalize the allowance or disallowance of a claim -- in the
sense of a claim for a specific injury or occupational
disease--are appealable. Once the right of participation for a
specific condition is determined by the commission, no
subsequent rulings, except a ruling that terminates the right
to participate, are appealable pursuant to R.C. 4123.519.
                              III
     This case does not involve a decision by the commission on
Pearl Felty's right to participate in the workers' compensation
system. The commission decision that spawned this appeal was
the denial of AT&T's November 20, 1985 motion to "indefinitely
suspen[d]" Felty's claim because she refused to allow AT&T
access to her medical records. AT&T did not ask the commission
to terminate Felty's nine-year participation in the system.
The decision by the commission was merely a response to AT&T's
request for action on the case; it was not a ruling on Felty's
right to participate. A decision not to suspend a claim is not
the same as a decision to grant or deny a claim. State ex rel.
Anderson v. Dept. of State Personnel (1979), 60 Ohio St.2d 106,
108, 14 O.O.3d 339, 340, 397 N.E.2d 1199, 1201.
     Our judgment in this case is guided by our recent decision
in Afrates, supra. In Afrates, the administrator provisionally
allowed the employee's claim, stating that any objection must
be made within ten days of receipt of the order. The employer
did not object within ten days, but argued that it had not
received statutorily required notice of the administrator's
order. The commission ruled that the employer had not received
notice and granted the employer leave to file an objection. We
held that an appeal from this decision was improper because the
commission's ruling "was in no way one which finalized the
allowance (or disallowance) of Afrates's claim." 63 Ohio St.3d
at 27, 584 N.E.2d at 1179.
     In this case, as in Afrates, the commission's decision did
not concern the allowance or diallowance of the employee's
claim. The case can be resolved through the use of a simple
syllogism: Only decisions reaching an employee's right to
participate in the system because of a specific injury or
occupational disease are appealable under R.C. 4123.519. The
Industrial Commission's decision not to suspend employee
Felty's claim does not reach Felty's right to participate in
the fund. Therefore the commission's decision is not
appealable.
                               IV
     The judgment of the court of appeals that the trial court
lacked subject matter jurisdiction is affirmed. We express no
opinion on the merits of the commission's decision not to
suspend Felty's claim. The cause is remanded to the Franklin
County Court of Common Pleas to be dismissed.
                                    Judgment affirmed
                                    and cause remanded.
     Moyer, C.J., Sweeney, Holmes and H. Brown, JJ., concur.
     Douglas and Resnick, JJ., concur in the syllabus and
judgment only.

FOOTNOTES:
     1 See State ex rel. Evans v. Indus. Comm. (1992), 64 Ohio
St.3d 236, 241, 594 N.E.2d 609, 613 (Resnick, J., dissenting)
(stating that the majority opinion "further confuse[s] this
area of the law"); Harris, Ohio Supreme Court Opinions, 7
Workers' Comp. J. of Ohio (Mar./Apr. 1992) 33 (stating that "a
great deal of confusion" remained after the Afrates decision).
All three attorneys who participated in oral arguments in this
case (each representing one of the three interested parties in
a workers' compensation case: claimants, employers, and the
Administrator) told the court of continuing uncertainty on this
issue.
     2 See State ex rel. Consolidation Coal Co. v. Indus.
Comm. (1985), 18 Ohio St.3d 281, 18 OBR 333, 480 N.E.2d 807.
     3 See State ex rel. Stafford v. Indus. Comm. (1989), 47
Ohio St.3d 76, 547 N.E.2d 1171; State ex rel. Eaton Corp. v.
Lancaster (1988), 40 Ohio St.3d 404, 534 N.E.2d 46; State ex
rel. Cook v. Zimpher (1983), 11 Ohio App.3d 187, 11 OBR 281,
463 N.E.2d 1274 (proper venue for mandamus action against
commission lies exclusively in Franklin County).
     4 See State ex rel. Marks v. Indus. Comm. (1992), 63 Ohio
St.3d 184, 586 N.E.2d 109.
     5 See, e.g., State ex rel. O.M. Scott & Sons Co. v.
Indus. Comm. (1986), 28 Ohio St.3d 341, 28 OBR 406, 503 N.E.2d
1032; Seabloom Roofing & Sheet Metal Co. v. Mayfield (1988), 35
Ohio St.3d 108, 519 N.E.2d 358.